—Appeal from a decision of the Unemployment Insurance *1044Appeal Board, filed January 23, 1990, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged him with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
Contrary to claimant’s assertions, he was not totally unemployed during the period in question and, therefore, the Unemployment Insurance Appeal Board properly concluded that he was ineligible to receive unemployment insurance benefits. The record reveals that claimant signed checks for a business, occasionally wrote out orders and invoices, and his joint income tax forms listed him as a proprietor of the business (see, Matter of Witham [Roberts], 134 AD2d 752, 753; Matter of DeVivo [Levine], 51 AD2d 619). Although claimant’s activities were minimal, this fact is not determinative as claimant stood to gain financially from the operation of the business (see, Matter of DeVivo [Levine], supra). The Board also properly determined that the overpayment in benefits was recoverable and that claimant made willful false statements (see, Matter of O’Leary [Roberts], 93 AD2d 915). It was claimant’s responsibility to disclose all pertinent facts which might be determinative of his right to benefits and not decide for himself what activities constituted employment (see, supra, at 916).
Decision affirmed, without costs. Weiss, J. P., Yesawich, Jr., Levine, Mercure and Harvey, JJ., concur.